NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2847-19

MICHAEL RANTZ,

          Plaintiff-Appellant,

v.

THE PLANNING BOARD OF
THE BOROUGH OF BAY
HEAD and PATRICK WATERS
and SHANNON WATERS,

     Defendants-Respondents.
____________________________

                   Argued July 6, 2021 – Decided September 8, 2021

                   Before Judges Messano and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. L-0626-17.

                   Edward F. Liston, Jr. argued the cause for appellant.

                   Barry A. Stieber argued the cause for respondent
                   Planning Board of the Borough of Bay Head (Citta,
                   Holzapfel & Zabarsky, attorneys; Barry A. Stieber, on
                   the brief).
               Angelo A. Stio, III argued the cause for respondents
               Patrick Waters and Shannon Waters (Troutman Pepper
               Hamilton Sanders, LLP, attorneys; Angelo A. Stio, III,
               of counsel and on the brief).

    PER CURIAM

         This matter is before us a second time. We refer to our prior opinion

    which explains the context of this appeal.

         Defendants Patrick and Shannon Waters purchased a home in Bay Head

    and submitted a development application to the Planning Board of the Borough

    of Bay Head (the Board) pursuant to N.J.S.A. 40:55D-68, seeking to have an

    accessory structure to the rear of their house declared a pre-existing non-

    conformity.1 Rantz v. Planning Bd. of Bay Head, No. A-5765-17 (App. Div.

    Aug. 20, 2019) (slip op. at 2–3).      Specifically, defendants contended the

    structure had a sink, toilet and shower in it for years prior to their purchase.

    Id., slip op. at 3. The application was hotly contested before the board by

    plaintiff and others, since defendants' notices referred to their intention to

    continue the use of the accessory structure as sleeping quarters for family and

    guests. Id., slip op. at 3–4. Our prior opinion recounted what followed.

               [D]efendants attempted to prove the sink, toilet and
               shower were in the accessory structure prior to a 2003

1
   The Board is a unified board that also exercises all powers of a board of
adjustment pursuant to N.J.S.A. 40:55D-25(c).
                                                                               A-2847-19
                                           2
            amendment to Bay Head's zoning regulations. Prior to
            the amendment, the ordinance was silent as to whether
            plumbing fixtures were permitted inside accessory
            structures; the amendment added language that
            prohibited "interior plumbing except for . . . clothes
            washers, dryers and work sinks" in any "accessory
            building in a residential zone." Borough of Bay Head
            Ordinance, § 147-6(D)(7). Plaintiff, on the other hand,
            asserted that if the plumbing fixtures were installed
            prior to 2003, they had been abandoned.

            [Id., slip op. at 4.]

      The borough zoning officer, Bart Petrillo, who was a member of the

Board, had recused himself at the first public meeting based on prior meetings

he had with defendants and objectors to the application before it was filed. Id.,

slip op. at 3–4. However, defendants subsequently called Petrillo as a witness

without objection. Id., slip op. at 4.

            After considering the testimony of Petrillo, . . . nine
            other witnesses and documentary proof, the Board
            voted to issue a certificate of non-conformity as to the
            sink and toilet, but not the shower. In its January 2018
            memorializing resolution, the Board found that the
            "sink and toilet [were] located in the accessory
            structure since at least prior to 2003" and no owner had
            "intended to abandon" their use. Citing Petrillo's
            testimony, the Board credited his "opinion that prior to
            the ordinance change in 2003, use of the sink and toilet
            in the accessory structure [was] permitted" under Bay
            Head's zoning regulations.

            [Id., slip op. at 4–5.]


                                                                           A-2847-19
                                         3
         Plaintiff filed suit in the Law Division, and the judge vacated the Board's

resolution without consideration of plaintiff's arguments on the merits. Id., slip

op. at 5.      The judge concluded once Petrillo disqualified himself from

consideration of the application, his testimony as a witness "irreparably tainted

the proceedings." Id., slip op. at 6. Defendants appealed and we reversed,

explaining that plaintiff failed to object when defendants called Petrillo as a

witness, and Petrillo's testimony was properly admitted and considered by the

Board. Id., slip op. at 10–11. We remanded the matter to the Law Division to

consider the merits of plaintiff's challenge to the Board's resolution. Id., slip op.

at 12.

         On remand, the parties agreed that no further briefing or argument was

necessary. In a detailed opinion supporting his order affirming the Board's

resolution, the judge noted the apparent confusion before the Board based on

defendants' notices regarding continuation of the structure as a residential

dwelling. However, quoting extensively from the transcripts, the judge noted

the Board and defendants' counsel clarified the issue, such that "the only

approval being sought by [defendants was] a determination pursuant to N.J.S.A.

40:55D-68 that the existing plumbing facilities within the accessory building

were legal prior nonconformities and could be maintained."


                                                                              A-2847-19
                                          4
      The judge quoted Petrillo's testimony, and the testimony of Robert Dege,

a licensed plumber called by defendants, who testified that based on his

examination of the fixtures, the existing toilet and sink were installed no later

than 1940.    Dege, however, was less certain about when the shower was

installed. The judge noted that the objectors' and plaintiff's opposition primarily

focused on the possible use of the structure for sleeping quarters, but

             once that issue was resolved, neither . . . plaintiff nor
             the others provided any substantial and relevant
             evidence regarding the history of the plumbing
             facilities in question other than the accessory structure
             had not been used as a living space and therefore they
             presumed these facilities were either not used or
             abandoned.

      The judge concluded the Board's "findings [were] supported by substantial

evidence." In particular, Petrillo's testimony supported the conclusion that prior

to the 2003 amendment, "the zoning ordinance allowed such fixtures in

accessory buildings." The judge also determined the Board reasonably relied on

Dege's testimony as to when the fixtures were installed. The judge noted there

was no evidence suggesting the fixtures "were ever disconnected, removed or

abandoned." Therefore, "the Board could and did reasonably infer that the use

of the facilities ha[d] been continuous and never abandoned." He found the

Board's findings "were based on the uncontroverted testimony of [defendants']


                                                                             A-2847-19
                                        5
witnesses." The judge also found "no legal basis . . . to disturb the factual

findings and ultimate decision of the Board." He entered an order affirming the

Board's resolution, and this appeal followed.

      Before us, plaintiff argues that plumbing fixtures cannot be non-

conforming uses under the Municipal Land Use Law (MLUL), N.J.S.A. 40:55D-

1 to -163, and even if they could be "certified" as such under N.J.S.A. 40:55D-

68, the evidence before the Board was insufficient. Alternatively, plaintiff

contends the evidence demonstrated a prior owner "abandoned" the facilities ,

and therefore defendants lost any protection for the facilities as pre-existing non-

conformities. Defendants and the Board argue otherwise. We affirm.

      "When reviewing a trial court's decision regarding the validity of a local

board's determination, 'we are bound by the same standards as was the trial

court.'" Jacoby v. Zoning Bd. of Adjustment of Englewood Cliffs, 442 N.J.

Super. 450, 462 (App. Div. 2015) (quoting Fallone Props., LLC v. Bethlehem

Twp. Plan. Bd., 369 N.J. Super. 552, 562 (App. Div. 2004)). "[T]he action of

a board will not be overturned unless it is found to be arbitrary and capricious

or unreasonable, with the burden of proof placed on the plaintiff challenging the

action." Dunbar Homes, Inc. v. Zoning Bd. of Adjustment of Franklin, 233 N.J.




                                                                              A-2847-19
                                         6
546, 558 (2018) (alteration in original) (quoting Grabowsky v. Twp. of

Montclair, 221 N.J. 536, 551 (2015)).

      "[Z]oning boards, 'because of their peculiar knowledge of local

conditions[,] must be allowed wide latitude in the exercise of delegated

discretion.'" Price v. Himeji, LLC, 214 N.J. 263, 284 (2013) (second alteration

in original) (quoting Kramer v. Bd. of Adjustment, Sea Girt, 45 N.J. 268, 296

(1965)). "Th[e] board's decisions enjoy a presumption of validity, and a court

may not substitute its judgment for that of the board unless there has been a clear

abuse of discretion."    Ibid. (citing Cell S. of N.J., Inc. v. Zoning Bd. of

Adjustment of W. Windsor Twp., 172 N.J. 75, 81 (2002)).

      However, "[a]lthough a municipality's informal interpretation of an

ordinance is entitled to deference, that deference is not limitless." Bubis v.

Kassin, 184 N.J. 612, 627 (2005) (citing Fallone Props., 369 N.J. Super. at 561).

"[T]he meaning of an ordinance's language is a question of law that we review

de novo." Ibid. (citing In re Distrib. of Liquid Assets, 168 N.J. 1, 11 (2001));

see also Wyzykowski v. Rizas, 132 N.J. 509, 518 (1993).

      In relevant part, N.J.S.A. 40:55D-68 provides:         "[A]ny . . . person

interested in any land upon which a nonconforming use or structure exists may

apply in writing for the issuance of a certificate certifying that the use or


                                                                             A-2847-19
                                        7
structure existed before the adoption of the ordinance which rendered the use or

structure nonconforming.     The applicant shall have the burden of proof."

(emphasis added).     The MLUL defines both nonconforming structures and

nonconforming uses:

            "Nonconforming structure" means a structure the size,
            dimension or location of which was lawful prior to the
            adoption, revision or amendment of a zoning ordinance,
            but which fails to conform to the requirements of the
            zoning district in which it is located by reasons of such
            adoption, revision or amendment.

            "Nonconforming use" means a use or activity which
            was lawful prior to the adoption, revision or
            amendment of a zoning ordinance, but which fails to
            conform to the requirements of the zoning district in
            which it is located by reasons of such adoption, revision
            or amendment.

            [N.J.S.A. 40:55D-5.]

      Bay Head's zoning regulations permit "[a]ccessory uses and buildings" in

residential zones, specifically, "[p]rivate garages, carports or other accessory

structures on the same lot with, and customarily incidental to, the principal

building or use."   Borough of Bay Head, N.J., Ordinance 2003-6, § 147-

6.1(B)(1). Since 2003, the ordinance provides that "[a]n accessory building

shall not have interior plumbing except for purposes of clothes washers, dryers,

and work sinks."


                                                                          A-2847-19
                                       8
      Plaintiff contends sinks and toilets are simply "facilities," not uses, and so

the Board could not "certify" them as pre-existing nonconformities under the

MLUL. He argues the use of bathroom facilities cannot be disassociated from

the accessory structure itself; if defendants could not use the accessory structure

for housing or sleeping quarters, i.e., uses routinely associated with bathrooms,

the Board could not simply certify fixtures.

      However, before the judge, plaintiff acknowledged more than once that a

sink and toilet made the accessory building a "nonconforming structure."

Indeed, this exchange took place between the judge and defense counsel:

            Judge: Let's say for the sake of argument that the set
            back and height were conforming. The structure itself
            . . . met all the other bulk requirements of the ordinance
            —

            Counsel: Mm-hm.

            Judge: — it would still be a nonconforming structure
            in the sense that . . . it has a toilet and a sink, which an
            accessory structure can't have, right?

            Counsel: That's correct.

The Board did not consider whether having a sink and toilet within the accessory

building made its existence a nonconforming use, because defendants conceded

they would not use the building for a non-permitted use, i.e., residential dwelling

purposes.

                                                                              A-2847-19
                                         9
       Having conceded the point before the trial judge, plaintiff's brief does not

address whether defendants' accessory building was a non-conforming structure

because of the sink and toilet. "An issue that is not briefed is deemed waived

upon appeal." N.J. Dep't of Env't Prot. v. Alloway Twp., 438 N.J. Super. 501,

505–06 n.2 (App. Div. 2015) (citing Fantis Foods v. N. River Ins. Co., 332 N.J.

Super. 250, 266–67 (App. Div. 2000)). We therefore accept that the accessory

building was a nonconforming "structure." As such, plaintiff's contention that

defendants' application was beyond the certification procedure permitted by

N.J.S.A. 40:55D-68 lacks any merit.

       Plaintiff contends that the Board lacked sufficient evidence upon which to

support a finding that the nonconformity legally existed prior to the 2003

amendment to the zoning regulations. He notes the 1940 zoning ordinance

described an accessory building as "a building, such as a stable, garage,

playhouse, barn or greenhouse which is subordinate and accessory to the main

building on the same lot," and did not expressly permit installations of sinks and

toilets.   Plaintiff argues defendants failed to prove when their accessory

structure was actually built, and whether the building contained a sink and toilet

in conformity with zoning regulations prior to 2003.




                                                                             A-2847-19
                                       10
      The Board relied on Petrillo's testimony regarding the zoning regulations

prior to 2003 and concluded a sink and toilet would not have made defendants'

accessory building nonconforming. Nothing in the 1940 ordinance prohibited

the fixtures, and Petrillo explained why the 2003 amendment limited permissible

fixtures to "clothes washers, dryers, and work sinks."

      Undoubtedly, there was evidence implying that a prior owner may have

stopped using the fixtures, such as the lack of their inclusion in official "fixture

records" and the lack of a sewer assessment by the borough. Two witnesses who

rented the property from one of its prior owners testified that they were told not

to use the fixtures, implying any pre-amendment nonconformity was abandoned.

      However, "[a] board 'has the choice of accepting or rejecting the testimony

of witnesses. Where reasonably made, such choice is conclusive on appeal.'"

Ne. Towers, Inc. v. Zoning Bd. of Adjustment of W. Paterson, 327 N.J. Super.

476, 498 (App. Div. 2000) (quoting Kramer, 45 N.J. at 288). The Board found

there was no evidence that at any point in time the owners of the property

"intended to abandon use of the sink and toilet," and, as recently as 2012, the

fixtures had "been 'winterized' and otherwise maintained by a licensed plumber."

      "[A]n intention to abandon" a nonconformity is essential to concluding it

was in fact abandoned. Berkeley Square Ass'n, Inc. v. Zoning Bd. of Adjustment


                                                                              A-2847-19
                                        11
of Trenton, 410 N.J. Super. 255, 265 (App. Div. 2009) (quoting S & S Auto

Sales, Inc. v. Zoning Bd. of Adjustment for Stratford, 373 N.J. Super. 603, 613

(App. Div. 2004)). "Temporary non-use does not constitute abandonment."

Ibid. (quoting S & S Auto Sales, 373 N.J. Super. at 614). We "may not substitute

[our] judgment for that of the local board," and therefore we cannot conclude

the Board's factual determination in this regard was unsupported by sufficient

credible evidence. S & S Auto Sales, 373 N.J. Super. at 615 (citing Kramer, 45

N.J. at 296).

      To the extent we have not addressed any other arguments raised by

plaintiff, we conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-2847-19
                                       12